DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were previously objected to for informalities. Applicant has successfully addressed these issues in the amendment submitted on 01/18/2021. Accordingly, all previous objections to the drawings have been withdrawn and the changes have been entered.
Specification
The disclosure was previously objected to for informalities. Applicant has successfully addressed these issues in the amendment filed on 01/18/2021. Accordingly, the objections to the specification have been withdrawn and the applicant's amendment to the specification has been entered.
Claim Rejections - 35 USC § 112
Claims 1, 5, 10 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 01/18/2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-4, 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US 20110006577 A1) in view of Kalargeros (US 7188872 B2).
Regarding claim 1, Muller teaches a latching device for a backrest latch for the bolting and unbolting of seat backrests in motor vehicles (1), the latching device comprising: a locking mechanism including a catch (11), wherein the catch is pivotable (pivots around 13) and is disposed in the latching device to accommodate a latch holder (fig.1), wherein the locking mechanism can be transferred into a pre-ratchet position (fig. 2), and a main ratchet position (fig. 1), by the latch holder, and a latch housing (5), wherein the latch housing has a damper (5a, 5b) for the latch holder when the catch is in the main ratchet position, the damper being formed by an integrated recess (5b), wherein the latch housing includes a material bridge (5a) disposed between the latch holder and the integrated recess.
Muller does not teach a bulge that extends into the recess toward the latch holder or wherein the bulge forms a support against which the material bridge engages when the latch holder deforms the material bridge into the integrated recess.
Kalargeros teaches a similar dampening device for a seatback latch mechanism including a bulge (36) that extends into the recess (32) toward the latch holder (50) wherein the bulge (36) forms a support against which the material bridge (annotated fig. 1) engages when the latch holder deforms the material bridge into the integrated recess.

    PNG
    media_image1.png
    577
    613
    media_image1.png
    Greyscale

Annotated Figure 1
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Muller with those of Kalargeros. Adding a bulge to the recesses would provide a greater dampening effect and absorb some of the impact between the latch bolt and the open latch abutment as identified by Kalargeros (Column 1, lines 16-19).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 2, Muller in view of Kalargeros teaches the latching device according to claim 1, Muller further teaches wherein the latch housing has an infeed section (7) for the latch holder, and that the in-feed section has a fundamentally angular end section (fig. 4).
Regarding claim 3, Muller in view of Kalargeros teaches the latching device according to claim 2, Kalargeros further teaches wherein the latch housing includes a plurality of recesses (30, 32) that extend fundamentally parallel to the end section of the in-feed section of the latch holder (fig. 2).  The recesses 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the recesses of Muller with the recesses taught by Kalargeros.  By rotating the recesses taught by Muller to the orientation taught by Kalargeros, a softer and more effective dampening action would be attained by the multiple recesses being pressed together as identified by Kalargeros in column 3 lines 40-45.  One of ordinary skill in the art would have been capable of applying this known method of enhancement as identified by Kalargeros to Muller’s dampening recesses and the results would have been predictable to one of ordinary skill in the art.
Regarding claim 4, Muller in view of Kalargeros teaches the latching device according to claim 2, Muller further teaches wherein the recess (5b) is rectangular.  
Regarding claim 6, Muller in view of Kalargeros teaches the latching device according to claim 2, Kalargeros further teaches wherein the bulge (36) is arranged centrally in the recess (32).  
Regarding claim 7, Muller in view of Kalargeros teaches the latching device according to claim 6, Kalargeros further teaches wherein the bulge (36) is wave-shaped.  
Regarding claim 8, Muller in view of Kalargeros teaches the latching device according to claim 2, Muller further teaches wherein two or more recesses (5b) are formed in the latch housing.   
Regarding claim 9, Muller in view of Kalargeros teaches the latching device according to claim 8, Muller further teaches wherein the recesses (5b) can be arranged parallel to one another in the latch housing.  
Regarding claim 10, Muller in view of Kalargeros teaches the latching device according to claim 3, Muller further teaches wherein some of the recesses (5b) have an identical cross-sectional shape.  
Regarding claim 11, Muller in view of Kalargeros teaches the latching device according to claim 10, Muller further teaches wherein at least one of the recesses (5b that is parallel to the end section of the infeed section) has a different cross-sectional shape as compared with some of the recesses.  
Regarding claim 12, Muller in view of Kalargeros teaches the latching device according to claim 1, Muller further teaches wherein the material bridge (5a) is formed of a single component with the latch housing (5). 
Regarding claim 13, Muller in view of Kalargeros teaches the latching device according to claim 1, Muller further teaches wherein the material bridge (5a) extends parallel to the recess (5b).  
Regarding claim 14, Muller in view of Kalargeros teaches the latching device according to claim 1, Muller further teaches wherein the latch holder (B) engages the catch (11) on one side and engages the material bridge (5a) on an opposite side (fig. 4).  
Regarding claim 15, Muller in view of Kalargeros teaches the latching device according to claim 1, Muller further teaches wherein the latch holder deforms the material bridge (5a) during an overstrike of the latch holder (para. 0026).  
Regarding claim 16, Muller in view of Kalargeros teaches the latching device according to claim 3, Muller further teaches wherein the plurality of recesses (5b) are rectangular in shape and have rounded corners (fig. 4).  
Response to Arguments
Applicant's arguments filed January 18, 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Muller fails to teach a bulge that extends into the recess is understood, however this bulge is taught by Kalargeros.  Muller teaches a material bridge (5a) that deforms into the recesses and one of reasonable skill in the art could have applied the bulge as taught by Kalargeros to the recesses taught by Muller.  With respect to Kalargeros, and in response to 
Further, with respect to claim 3 Muller does not teach recesses that extend perpendicular to the end section.  However, Kalargeros does overcome this deficiency of Muller as the recesses of Kalargeros are perpendicular to the end section of the in-feed section when the bolt contacts the striker.  This positions the bulge in the correct orientation to make contact with the bolt in the same damping manner as the applicant’s invention.  
With respect to claim 11, Muller does not disclose that at least one of the recesses has a different cross sectional shape, however the wave shaped bulge of Kalargeros overcomes this deficiency of Muller by providing a different cross sectional shape for the wave shaped bulge that is modifying Muller’s invention.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         
/CHRISTINE M MILLS/               Primary Examiner, Art Unit 3675                                                                                                                                                                                         	March 25, 2021